OFFICE. OF THE’ATTORNEY     GENERAL   qF TEXAS
                                     AUSTIN
 -
--fk--

              :




         Dear Governor Sevensona




                                   htialmd, the Qoveiaor would
                                   her, under the .ltva OS vexes,
                                   ion.can be granted,




                         Aoco~@anyleg your let+   ~1;a;,ghotostetic
         :oopy.
              of a lease ot cc+,aln described Lend froaithe ‘City
    Ilo?. Coke R. Stevenson - Page 2

     . .    -                           .




      of Amarillo; Texae, to the United Strttcre,      of America end
      also a letter fron F.dvardC. Block, C6lonelAlr Corps, to
     Governor Steoe~son requesting 8 Deed of Ccselon covorlng
      the @mm dsacribcd in the lease fron vhlch letter ve quote
      88 r0ii0uS;
                                             :
                         “The.United States hm under lease
              rmm the.Citp 0r ~iiii~iii0,   fmai~, tv0 (2)
             -parcels of.land: one is knoyl aa Amarillo
              Field,.the site of the Avietion.&echenlcs
              School,,‘compr&sing1@6.14~e~ms,, end $he other         .
            ;knoUn +!IEt@ish Air Field, cqnpris~           677.47
              acres.                          ..
              ;. .::,              :.                                  .
                   .     “There is enolosed herevltb’photo-         .’
           . static Copy or the one lease -oovering both.
              areas, :together.vith plans of. &oh ame..
               .     .Y’      .:
.             . :....: “There 16 contained in the att&hed
              lease ns required.br Article 947, Yornon's
              AnllOtatedRevised’Civil    St8tll$eSOr the Stat8
            : or Texas, en accurate    description .by metes
        ”     and bounds or the land over.vhioh~Constltutlousl
           .. SurisdIction and Exclusive Juvisdiotion la          .
              &quested~ by this letter to-be ceded to the
              United States;              .’       .’...      7..
                                      . _._.I.
                  .:.: .
                      . %a accrordancevlth p~oviaioua or-
              Article5247, supre, application is hereby
              msde to you to cede to the United States con-
              stltutionsl Jurisdiation and Exolusive Jurla-
              fitt,‘“rtover the lsnds covered by ths attnohed
                   .
                           :               .. .:: 1,     . ‘.
                         The mathor&     vel non of the Oovekor to gr8lik
      the    oppllcatlon.oP  colonel   Slack for n Deed of Cession, cover-
      lng the are6 in qusstion, deponds upon the .applionblepro- -
      vlslogs    or the Conbtltutlod of the Ux&ted states end of the
    . Conetltutlon and statutes or Texse.               ., i

                     The %elevfmt~part      or’   Articie I, Se&on   VIII,
IRm. Coke ,R. Stevens&   - page 3
     .

clause 17 0r the cbnetitution Or the united states rqadsr
         .
               ' "Aud to exercise like authorltg over.
     all places puxchaasodby the conso?& of ths Le@-
     lature of the State in uhlch the Mae shell be,
     for the erectI? OS Sorts, rm~azine&, crc;encla,
     tJook yards, .and other needful bulldlngsF.y
                                                  ._ :.I
               'i$rticle
                       3, section 32, Patagrech 35 of t<
Conotitution or the state or Texas reads:        ,_.. .,?
                %o bilk, (except general epptioprla-
    . tlon bills, vhich mey oubmoe.the y.zrlouesub-.
      jects snd accounts, for and on account of vhicti
     moaep are cp&opriattid) shall oontaln mom thsn       .'   '.
      one subj&ct.,vhich shall be express&d Ig ~lts. .:
   . title.   But if eny oubject shall be ,cmbracedLn
     'an act, which shall not be expresasd'lnthe title,
      euch act shall be void wily aa to so much -thereor,
     OS 0b8U. not be SO'8%pl?888ed,9'..; ” .,    ;_
                              :.           .Y
         ._. ‘.
               Article 52&i, 0ernont8 A&tated cfvu' atattites
         vas enacted -by the Leglalatiureef the state or Texas
0r .fik3xes
in 1905. Ths relevant psragrephr of thIe Aat,~including the
caption, readsr                * :,:'.             .; :

                *in Act to authorize the government0r the
     lJnitsd~'Stdtesto obtaIxititle to land rtw ell pub-
     .lic lup~ovements herein namsd, 8ud to condemn 8~~8,
     and %o dePIne the proo&dtme r0r 8uc.haotid8maatlon.

               "Be It enaoted'by the Leglalature of the
     state 0r Toxaet      .: .~- .:* :.   .-. . '._:i::':-
           .:
        .
               YSeation 1, That the United Stc.tesQovern-
     ment may pXlrChBSe,~cquir8, hold, ovn, docupg and
     posseav such lead8 Vlthln the limit8 OS the Stste of".
     Texas as they eboolldeem ax@odient cud w.y anek to
     occupy end hold AS rrittreon which to erect dud
     ma%ntein lfght houses, Sorts, mllltarg atatfons,
     nsgazines, araemln, dock y-rda, custom'houses,
     ~postofffccr,and all other neocWql public.bulldZngs
                                .~
       "                           :
                                                    .   ,:,
                                                :
                                   .’
    .’      -.
Ron. ,CQkOR. 8tevenson            - page    4



     and for the purpose OS ewctlnff aad construotlng
     dmm, locks md.~dmns, for th6 atmt,7ht6ntng~oS
                       outorrt, buLM~n~ lovlts, or:
     Etrcens by lzpxl.a~
     fOl’   th3   6S’@Ct~OZl’Of     *Ii?   Oth6lr   StZ’UOtW6S   Or   &P
    proveleentathat my bqCom nectfkkfg7in dkvelop-
     fng cr tmproviIq tno waterwsp3, rfvero nad harbors
    OS TG%Q)J, 8ii th6 COa86nt Of the,Legid.aturb Or
    the Strataof 4qtns it8heroby'expreaaly given to
    nay cuch pu&cro         or acqtisltion      rJadeti accordance
    ulth the p~avlafonr OS thii’blll. :
                                  -                            :
                  “sootfan 2. AlX puP&oes           Or .ecqdiai-
     tions~eS lend by the UnltCd stetsi govemaeat SOP
    ‘bay or tha ‘puPpcaesnentlca66         .In the p~oedlng
     sectton shall.be effecthd by th6 propar'ag6nt ,oS
     the FnIteC'States government ulth the owners
     thfi!lkO~ Or by Cay jUdiCiR1 $U'ocSSd~~~a,        RS h.s+a-.
     efter proti2rlbcd;tkU Is ‘39 esy vhmever tzm
     ownare OS .ctm1~3 $eslred~by the Unltcd Statas
     ~ova,ra68mtc.maot m,-reeufth thfiUnited $tfitoe
     cuth~itlea theroto RttCfiOrZxCd         upon tha prioe
     th6r6tO then     tha said tRt:t6dStCta6       &~v6rDDent
  ~’ la authorlred under the direct%on of the proper
     leV offleer to lnrtituto pg~xsadlu@3 agei&& the
     ovn6r of said lend cr th6 ovnem c$ an7 fatetweet . .
     theraln in the cow1%7court of tha ooqty fa vh1c.h
     the Iend my bo sit+ed          I& in the a4ma mnrmc
     CID fd PzlOVidsd   for   th6 COndemncttlOn    for  right Of
     Wey Sor milrom26, except ~6 herainaftcr ladicfit6cI.

                %actlon 3, IS tha said ~wormcnt        OS
     the UnItad Statea  cad mid ovaer co+ot     egroe upon
     th6 valm .oS mid lwd or the domgoa theroto
     CfiUsedby the sroctloa or'oonrrtractlonOS the lm-
     P~cVea!ontrequired, it &till be ttm duty OS th6
     Dnlted Stetes off:ccz hrvlq tP..mtter in t--ndend
     euthor%zed thereto by the ‘UnitedStetos government
     to ‘etete In vrlt1n.gthe reel entate end pro2exW.         .
     cOndcmed, tha objcot fop vhlch It 16 lo begcoa-
     tODJIed.the anrimOf the o~llol'thGPt?Osend hla
     rolidonco, ff kncvn, end file enw With the COUBtJ'
     jUJ::ncf tha county f;nvhf& aafd prop6PLJ'OP I)
     pnrt tbopoof I# cltupteu; twovldlng the onicr real&w
      in aftbep county In vnlch ths lend -in bitU?tOd,    fh+,
     OSLO ~hnll bc filed in the county of his resmxwe.
non, coke R. steTenaon -.Page 5


      . .


     Article 52$‘, Vernon’8 Revised Civil Statutes of rexse,
reads8
                 Wenever  the’unlted stfitesshsll              ’        .
     eoqulre 8ny lends under this title, and sha1.l.
     desire to acquire ~coAoti.tutimal jurlsdlctlon
     over such lmds for any purpose authorized
     herein, It shsll be.lavful for the aovernor,
      in the nme nnd in beblf of the ,State, to.
      cede to tiieUnited States exclusive jurisdiction
     over eny lands so acquired, when,appliizationmy
     be made to him for that purpose, which appllcs-.
     tion sbsll be in’vrftlng and ~aficom&wnied vlth the
    ‘proper evidence.of such acquisition, duly euthen-
     ‘tLcated.andrecorded, conte.InAngor ImiQng
     annexed thereto, an eocurate descrLption b’$rnetee~
     and bounds of the lands sought to be ceded. Xo
      such cession shall ever be aade excqpr’upon the
     ~axpess condition ~that this State still-retain
      goncurrent jurl+diction vith.the United Sietes     -.
      over every portion of the lends so ceded, so fair,
      that all process, civil or criJinsl(,) IssuLng
     under the cuthorlty of tgi=eStete or w     of the             ‘.
      conrte or jtiiclel officers thereof, msy be
   ~. executed by the proper offficersof .thestate,
      upon @ny porson s&enable to the EsJaewlth3.ntho
      Welts of the lsnd so ceded, ln like uanner end
      like effect se if no such cession h”-dtaken pl&Oej
      8nd such condition shsll be inserted in such         .
      instrument of ceseiosi,”                .

     .         We fell to find snything ln the ebove quoted
constitutional or stetutory provirione that voad authorize
the Uovermr to cede jurisdiction to the .poderel Qovermmcnt
overv.theerea covered by the lease ln queetlon.

                There are words employed in said Arttcle 5242,
R. C. 8. of Texas, that rungbe construed to include leased
land as vell as thet ~acqulredby purchase.. Hcvcver, upon’
exsnfnntion of this legislation Including the title dr caption
of thk Act, it Is plein, ve tenk;that    the authority granted
by the Act, is limit&d to lands acquired by the United States
,by purchase or through condemnstion proceodlngs.
              2


                                  _
son. coke R. steveneon - Page 6

                The San Antonio Court of Clvll~ppeals in the
‘cnse of United Stetes v. Schvclby, 29 S.W. 90 (affirmed by
t&t Supreme COUPt Of,Texas after havi‘ng dismissed es to the
unit&d gtatss, 30 S.,1;.435, and reversed on other grounds
by the united Stateo 8upPsme Court, 40 L, ed. SO, without
mentioning thls point) stetes the rule on this subject as
f ollov8r’

               “The whole authority of’the governor
       rests upon the hygmthesls that the United
       States has title to the laud vhich he la
       cuthorlted .to pkoclalm within the, jurisdiction.
       of the united States. ,.Under the Cowtitutlon
       of the UnIted St.Rte,s,exolusive’powers of lkgls-
       lntlon o’regiven over lsnde purchaedd by the
       United states, and, without the title being in
       the Dnited Statea, the,stete cannot oede jurle-
       diction to them.. If the.United,Ssates ha8 not.
       obtsfned title to the.land,,the Governor could
       not divest the state of lta jurlsdletlou. The
       conctructlon con$ended ‘forvotid plaCe.no
       llmltktlon upoti,‘thepa?er of the goverqor, end
       would give such unbHd&ed authozlty in connection ~.
       vlth the lands of the oltleens of thls state as
       v&8 .nevarcontemplsted by the ‘framers of the
       Federel co~etltutlon of Texas lfw mskers.”

               In f;hecase of Dnlted States r; Tlerixey,1 Bond 517,   .
Podoral case BO. 16517; it .Isselda   s          ....,,.
                   .
                   ‘kwe.a
                        the field rented by Kirby to the
       United Pts.tesa ‘pleoe! within the ~termsOS
       the constltutlon, ulthin or over uh$ch tlse
       United state8 has *sole and exclusive juris-
       diction?’ Thare are several reasons why this
       jtirisdictiondid not exist .~ The places ovw
       uhich exclnolv~     jur&sdiction Is grented; are
       those vhlch hwe been purchseed by the United
       Stetes for some purposesspecified in the
       Constitution, and the grant of povor does not
       sxtend to a plsoe or ,trRct of lend rented by
       the &ove~unsentfor a temporary purpose.”


                                  ‘.                  .
-                                                                                8!3?



Hon.    Golf8 It. steveasoa         - Page        7



        sin&? ‘under the facta submitted by you,
it appesro that the Uaited Qmtes holds tIx~laad
ln queatlon uader’a lsiise,ue p.P8 of the opinion
thst the Governor is without le.&. suthorlsy to
code jurisdiction and doml.aLoaover 8eid lsnds,




                                   ATTOllKECGENERALOF TExAa




                                                                 8. P. Price
                                                                   ii88ifhtUlt




                  :
    .

           i




                              ‘_


                      i



                          .   .,
                                                       ::



                                             ..             ._



                                         -




                                                  .L